Exhibit No.18/09 IAMGOLD ANNOUNCES ESSAKANE PROJECT AHEAD OF SCHEDULE & ON BUDGET; GOLD RESERVES INCREASE BY 8% TO 3.37 MILLION OUNCES WITH ADDITIONAL IN PIT RESOURCES AT FALAGOUNTOU Toronto, Ontario, June 15, 2009 – IAMGOLD Corporation(“IAMGOLD” or “the Company”) today announced a construction update and an updated gold reserve and resource statement for its 90%owned Essakane gold project in Burkina Faso, West Africa. Probable Reserves increased by 8% or 245,000 ounces, to 3.37 million ounces and an additional 201,000 ounces of in-pit Indicated Resources from the nearby Falagountou deposit has also been defined. Joseph Conway, President and Chief Executive Officer, commented, "Since acquiring Essakane in February this year and assuming control of the project, we have been working hard on evaluating opportunities for improvement. We are very pleased with construction progress to date and are projecting an earlier startup than previously announced. To be able to announce an 8% increase in Probable Gold Reserves, plus over 200,000 additional in pit resource ounces at Falagountou at this early stage demonstrates the ongoing growth and potential of this world class gold camp." The increases in reserves and resources are due to added delineation drilling and improved mine design to convert mineral resources to mineral reserves as well as the application of a higher gold price. Approximately 40% of the extra reserves are attributed to the drilling and the rest are from the new gold price. All amounts are expressed in US dollars unless otherwise indicated. The updated reserve and resource statement has been calculated based on a gold price of $700 per ounce and a fuel price of $70 per barrel. ESSAKANE
